Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating a prison disciplinary rule that prohibits making threats. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto expunged from petitioner’s institutional record and petitioner’s mandatory surcharge has been refunded (see Matter of Best v Leonardo, 194 AD2d 1018 [1993], lv dismissed 82 NY2d 799 [1993]). Although petitioner seeks—in his petition—to be restored to the status he enjoyed prior to being charged with the disciplinary violation, including reinstatement to his prison job and back pay, petitioner has received all of the relief to which he is entitled and, thus, the matter is dismissed as moot (see Matter of McAdoo v Goord, 19 AD3d 794, 795 [2005]).
Mercure, J.E, Spain, Carpinello, Lahtinen and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.